Citation Nr: 1740530	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-14 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a left ankle disorder.  

2.  Entitlement to service connection for a left ankle disorder.  

3.  Entitlement to an initial disability evaluation in excess of 20 percent for residuals of a right knee meniscectomy with instability.

4.  Entitlement to an increased disability evaluation for residuals of a right knee meniscectomy based upon limitation of motion, currently rated as 10 percent disabling.  

5.  Entitlement to an increased (compensable) evaluation for residual scarring from a right knee meniscectomy.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1980 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and November 2015 rating determinations of a Department of Veterans Affairs (VA) Regional Office (RO).

The RO initially addressed the issue of service connection for a left ankle disorder on the basis of whether new and material evidence had been received.  The RO subsequently reopened the claim and addressed the issue on a de novo basis.  Regardless of the RO's actions, the Board is required to determine if there was new and material evidence received.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Accordingly, the Board will address the issue of whether new and material evidence has been received to reopen the claim of service connection for a left ankle disorder.

In the November 2015 rating determination, the RO assigned a separate 20 percent evaluation for residuals of a right knee meniscectomy with residual scar based upon instability, with an effective date of January 4, 2012.  

The Veteran testified at a hearing before the undersigned in November 2016.  A transcript of the hearing is of record.  At the time of the hearing, the Veteran requested a separate evaluation for the scars resulting from the meniscectomy.  As such, the Board has listed this as a separate issue on the title page of this decision.  

The issues of an increased evaluation for residuals of a right knee meniscectomy based upon limitation of motion and an increased (compensable) evaluation for residual scarring from the right knee meniscectomy are addressed in the remand portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  At his November 2016 hearing, the Veteran indicated that he was satisfied with the assigned 20 percent disability evaluation for the instability resulting from the right knee meniscectomy and no longer wished to pursue this issue.  

2.  The RO denied service connection for a left ankle disorder in August 1987.  The Veteran was notified of this decision in October 1987 and did not appeal, nor was evidence received within the one year period which would have allowed the claim to remain open.  Hence, the decision became final. 

3.  Evidence received since the denial of service connection for a left ankle disorder raises a reasonable possibility of substantiating the claim.

4.  The Veteran's current left ankle disorder, to include degenerative joint disease, was not incurred in service or caused by any in-service event, is not related to active service, and did not manifest to a compensable degree in the year following separation from service.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran of the issue entitlement to an initial disability evaluation in excess of 20 percent for instability resulting from the right knee meniscectomy have been met.  38 U.S.C..A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The August 1987 rating determination denying service connection for a left ankle disorder became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

3.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a left ankle disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156  (2016).

4.  The criteria for service connection for a left ankle disorder are not met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Withdrawal of the Issue of Entitlement to an Initial Disability Evaluation in Excess of 20 percent for Right Meniscectomy with Instability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  In this case, the Veteran, at his November 2016 hearing, indicated that he was satisfied with the assigned 20 percent disability evaluation for the instability resulting from the right knee meniscectomy and that he no longer wished to pursue this issue.  As such, there remain no allegations of errors of fact or law for appellate consideration as they relate to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.

Left Ankle-New and Material

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.  

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In an August 1987 rating determination, the RO denied service connection for a left ankle disorder.  In denying service connection, the RO noted that on May 12, 1981, the Veteran sprained his left ankle playing basketball.  He had a one day inversion injury to his left ankle when seen on April 13, 1982.  The left ankle showed some swelling, but X-ray was negative and the assessment was a left lateral ankle sprain and he was to be put in a straight leg walking cast for 3 weeks.  On September 15, 1982, he indicated that he fell while running on maneuvers.  On November 15, 1982, the Veteran hurt his left ankle playing basketball and the assessment was a soft tissue injury.  The RO denied service connection on the basis that the left ankle sprain was an acute and transitory condition and not indicative of any chronic ongoing problems.  The Veteran was notified of this determination in October 1987 and did not appeal nor was evidence received within one year which would have allowed the claim to remain open.  

Evidence available at the time of the prior denial included service treatment records, statements from the Veteran, and the results of a June 1985 VA examination, wherein, the Veteran made no reference to any left ankle problems.  

Evidence received subsequent to the August 1987 rating determination includes VA treatment records; the results from several VA examinations; a statement from an individual who served with the Veteran, and the testimony of the Veteran at his November 2016 hearing.  The added treatment records demonstrate that the Veteran has been diagnosed as having degenerative joint disease.  The statement from the individual who served with the Veteran and the testimony of the Veteran provide greater detail as to the injury sustained by the Veteran in service.  

The basis for the prior denial was that the Veteran did not have a left ankle disorder which was related to service.  The VA treatment records added to the record reveal that the Veteran has currently been diagnosed with arthritis of the left ankle.  In addition, both the Veteran and his fellow soldier provided in-depth detail as to the injury sustained in service.  The newly received evidence relates to previously unestablished elements of the claim of a current disability and a possible link between the current disability and service, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The issue of service connection for a left ankle disorder will now be addressed on a de novo basis below.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  If present, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374   (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  The Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 

The Veteran maintains that he injured his left ankle in service and that his current left ankle disorder is related to his period of service.  

Service treatment records reveal that the Veteran was seen in May 1981 with a sprained ankle.  X-rays taken at that time were negative for a fracture.  In April 1982, the Veteran was seen with an inversion injury to the ankle.  X-rays taken at that time were negative.  A left ankle injury was diagnosed at that time.  In September 1982, the Veteran was seen with complaints of left ankle pain after falling twice on maneuvers.  He was diagnosed as having a sprain and given an ace bandage.  Later that month, the Veteran was seen with complaints of ankle pain.  He reported that ankle joint was stiff.  At the time of the Veteran's December 1984 service separation examination, he was found to have right knee problems on examination of the lower extremities.  There were no findings of left ankle problems.  On his December 1984 service separation report of medical history, the Veteran checked "yes" box when asked if he had foot trouble.  In the notes section of the report, the Veteran indicated that his left foot was numb and that it had been that way since he hurt it a few months earlier.  There were no notations relating to the left ankle.  

In his initial May 1985 application for compensation, the Veteran did not report that he was having any left ankle problems.  At the time of a June 1985 VA examination, performed in conjunction with his initial application for compensation, the Veteran did not report having any left ankle difficulties.  Musculoskeletal examination performed at time, while noting a burn scar on the left leg, did not make any reference to, or findings of, a left ankle problem.   

At the time of a November 1986 VA examination, the Veteran again did not report having any difficulties with his left ankle, nor were there any findings made relating to the left ankle.  

In January 1987, the Veteran, through his representative, requested service connection for a left ankle disability, noting the Veteran's treatment for left ankle problems in May 1981 and September 1982.  

Post treatment records associated with the file also make no reference to any left ankle disabilities in the years immediately following service.  

In a September 2007 report, it was noted that the Veteran had reported fracturing his ankle in the 1980's and that in the past year he had been hearing popping noises in his left ankle.  There was no pain or swelling noted and the Veteran was requesting a left shoe insert due to his left leg being one inch shorter than the right.  X-ray of the ankle revealed mild soft tissue swelling, medially, with the ankle joint being otherwise unremarkable, with the examiner noting that the x-ray was essentially negative.  

In a July 2011 VA podiatry note, the VA podiatrist noted that the Veteran reported that he had developed pain and popping in his left ankle secondary to a history of a left ankle fracture while in the military.  X-rays taken at that time demonstrated degenerative changes in the left foot and a mild HAV.  

In conjunction with the Veteran's April 2012 request to reopen, an opinion was obtained as to the etiology of any current left ankle disorder and its relationship, if any, to the Veteran's period of service.  The examiner indicated that the claims file was available and had been reviewed.  

The examiner noted the inservice findings, the results of a VA examination, and the September 2007 report.  The examiner indicated that Veteran's left ankle condition was less likely as not caused by or the result of activities during military service.  She noted the Veteran did not have any ongoing symptoms with his ankle and that he had a chronic leg length discrepancy.  She indicated that he did not have symptoms until many years after military service.  Therefore, the Veteran's left ankle with degenerative change was less likely as not due to activities during military service and more likely age related and due to leg length discrepancy.  

In his July 2012 notice of disagreement, the Veteran indicated that while stationed in Turkey in March 1982, he suffered a severely fractured left ankle while playing basketball during P.T.  He noted that through x-rays, the fracture was discovered.  He stated that he wore a hard cast for 4 weeks and was re-evaluated.  He indicated that upon a second examination, it was discovered the ankle had not healed and he was placed in a hard cast for an additional 4 weeks for a total of 8 weeks.  He noted that this information should be in his file.

In a December 2012 statement, S. W. indicated that he served 13 years in the U.S. Army from June 1979 till May 1993.  He reported that in 1982 he was assigned to UASFAD in lzmit, Turkey, where he served with the Veteran.  He stated they both played basketball daily.  He indicated that he had not seen the Veteran in many years, but the Veteran contacted him through Facebook.  He noted that he remembered playing basketball one day in April 1982 and the Veteran stepped on someone's foot and rolled his ankle.  The medic came out and cut his shoe off his foot.  He indicated that he rode with them to the Turkish hospital in lzmit to have x-ray.  He stated that the next day the Veteran was taken by ambulance to Cakmakii, Turkey, to see an American doctor and came back with a cast on his left foot, up to his knee.  He noted that he remembered the Veteran telling him that his foot and a couple toes were broken.  He stated they were both from Florida so they looked out for each. other.  He reported that the Veteran wore a cast for a long tune because they took it off and put it back on his leg because it was not healed.  He stated that they really missed him on the court for about 3 months. 

The Veteran was afforded an additional VA examination in September 2015.  Following examination, a diagnosis of left ankle fracture/arthralgia was rendered.  Following examination of the record, the examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's current left ankle condition was caused by or a result of active duty service.  He stated that he had insufficient objective evidence to bridge a nexus between his left ankle injury 1982 until 2007, many years later with a possible re-injury or other factors in the intervening years possibly contributing to his present condition.  He reported that there was no objective evidence of aggravation.  He observed that the Veteran admitted to passing PT tests after his left ankle injury while on AD service.  The examiner also referenced the September 2007 x-ray of the ankle which revealed mild soft tissue swelling, medially, with the ankle joint being otherwise unremarkable, with the examiner noting that the x-ray was essentially negative.  

At his November 2016 hearing, the Veteran testified that he injured his left ankle in Turkey in 1982.  He reported that following the injury, his boot was cut off and he was given an ace bandage.  The next day he was taken to an American Hospital in Istanbul where they did an x-ray and put a cast for three weeks.  Following removal, he was re-casted for three more weeks.  He stated that the x-ray taken demonstrated there had been a fracture.  He noted receiving subsequent follow-up while in service.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the conclusion that the Veteran's current left ankle disorder had its onset in service.  While the Board notes that the Veteran was treated for left ankle problems in service, there were no findings or diagnoses of left ankle problems upon examination of the lower extremities on his service separation examination, with no findings being made regarding the left ankle in the summary section of the report.  Furthermore, on his service separation report of medical history, the Veteran did not report having any left ankle problems.  The Veteran also did not report having any left ankle problems on his initial application for compensation.  As noted above, the Veteran also did not report having ankle problems at the time of a June 1985 VA examination, with no ankle problems being found or diagnosed on musculoskeletal examination performed at time.  In addition, degenerative joint disease of the left ankle was not diagnosed until many years following service, with normal x-ray findings being reported in September 2007.  Hence, the weight of the evidence demonstrates that the Veteran did not sustain a chronic left ankle injury or disease or chronic arthritis symptoms during active service.

The Veteran has asserted that he has experienced left ankle pain since service.  Such recent assertions, however, are inconsistent with, and outweighed by, other lay and medical evidence of record, including the Veteran's nonreporting of ankle problems on his service separation report of medical history.  The Veteran also did not report having left ankle problems at the time of his initial VA examination.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Furthermore, on his initial application for compensation, the Veteran did not report having left ankle problems or problems that could be causing his ankle disorder.  This suggests to the Board that there was no pertinent left ankle symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a left ankle disorder at the time of the initial application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from left ankle problems since service, or the lack of left ankle symptomatology at the time he filed the claim, or both.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced later and in connection with a claim for disability benefits.  The above evidence is more probative than are his assertions that any claimed left ankle disorder is related to his period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that the assertions of left ankle symptoms since service are not credible. 

The Veteran has related his left ankle problems to his active service.  While the Veteran, as a lay person, is competent to describe observable symptoms such as pain and while lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, an opinion as to the etiology and onset of degenerative joint disease falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377, n.4 (lay persons not competent to diagnose cancer).  The Veteran's lay statements on the question of relating the current left ankle disorder to service are not competent in the present case.  See Davidson, 581 F.3d at 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4 (2011).  Such diagnoses require clinical or diagnostic testing that the Veteran is not competent to address.  Likewise, while the Veteran submitted a lay statement from a friend indicating that the Veteran had injured his ankle while playing basketball, he is also not qualified to render an opinion as to the etiology of any current ankle disorder which may be present.  

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide competent medical evidence or a competent opinion relating his current left ankle disorder to his period of service.  He has not provided either medical evidence or an opinion to support that proposition.  In contrast, the VA examiners have indicated that the Veteran's left ankle disorder is not related to his period of service.  Their opinions were rendered following a comprehensive review of the file, including and an examination of the Veteran by the September 2015 VA examiner.  The examiners provided detailed rationale to support their opinions. There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or misstated any relevant fact.  Therefore, the Board finds the opinions to be of great probative value regarding whether the Veteran's claimed left ankle disorder is etiologically related to his period of service. 

The Board does note that the Veteran has indicated that certain records from his April 1982 injury are not available for review, with treatment having been performed at a private facility.  While the records may not be available for review, the totality of the evidence, including the Veteran's service treatment records for the period following the injury and the records following service, when combined with the medical opinions rendered, provide a sufficient basis for the Board to render a decision on this matter.  

In this case, the left ankle disorder, including arthritis, was not shown during active service or for many years thereafter, including no chronic symptoms during service, no manifestation to a compensable degree within one year of service separation, and no continuous post service symptoms.  The weight of the competent evidence demonstrates that the currently diagnosed left ankle disorder was neither incurred in nor related to active service.  For these reasons, the Board finds that service connection for a left ankle disorder, to include arthritis, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

The appeal, as to the issue of entitlement to service connection for an initial disability evaluation in excess of 20 percent for residuals of a right knee meniscectomy with instability, is dismissed.

New and material evidence having been received, the petition to reopen the claim of service connection for a left ankle disorder is granted.  

Service connection for a left ankle disorder is denied.  


REMAND

As it relates to the issue of an increased disability evaluation for residuals of a right knee meniscectomy based upon limitation of motion, the Veteran, at the time of his November 2016 hearing, indicated that the current rating assigned for his right knee, based upon limitation of motion, was insufficient and that the symptoms associated with his range of motion had increased in severity causing a further loss of range of motion.  VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995).  Moreover, the Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992). 

Furthermore, the Court has recently held that 38 C.F.R. § 4.59 (2016) creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 21 Vet. App. 158 (2016).  Specifically, the Court concluded that the final sentence of 38 C.F.R. § 4.59 required testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id.  A review of the evidence of record reveals that prior examinations regarding the Veteran's service-connected right knee fail to fully comply with the Court's holding in Correia.  As such, remand is required to obtain an adequate examination regarding the Veteran's service-connected right knee.  See Id.; see also Barr, 21 Vet. App. 303.

As it relates to the Veteran's meniscotomy scars, he has also reported an increase in symptoms.  Thus, a VA scar examination is also warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Schedule the Veteran for a current VA examination to determine the severity, manifestations, and effects of his service-connected right knee disability.  The examiner must review the claims file in conjunction with the examination.  The examiner must specifically test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both right and left knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Additionally, the examiner should clearly document any functional impairment as a result of the Veteran's service-connected right knee disability.

3.  Schedule the Veteran for a VA examination to ascertain the current nature and severity of his right knee meniscectomy scar.  The examiner must review the claim file.  All indicated studies should be performed.  The examiner should identify all symptoms and impairments associated with the right knee meniscectomy scar, noting the frequency, severity of symptoms, size, characteristics, and limitation of function of the scar.

4.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, to include the Court's holding in Correia as it relates to the right knee, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


